Citation Nr: 1127845	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular disease (claimed as poor circulation) of the lower extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for residuals of tracheostomy, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for acid reflux, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 (coronary artery disease and peripheral vascular disease) and May 2007 (tracheostomy and acid reflux) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board remanded the issues of entitlement to service connection for coronary artery disease and peripheral vascular disease of the lower extremities for further evidentiary development.  The development was undertaken and the case returned to the Board.  In June 2009, the Board denied entitlement to service connection for coronary artery disease and remanded the issue of entitlement to service connection for peripheral vascular disease of the lower extremities, for further evidentiary development.  The Veteran appealed the denial of entitlement to service connection for coronary artery disease to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a joint motion to remand this appeal to the Board.  The additional development requested in relation to the claim for entitlement to service connection for peripheral vascular disease of the lower extremities, was also completed and the case has been returned to the Board for further appellate action.  

The issues of entitlement to service connection for peripheral vascular disease (claimed as poor circulation) of the lower extremities, residuals of tracheostomy, and acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the VA Regional Office.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era when the herbicide Agent Orange was being used.

2.  Competent medical evidence shows that the Veteran has been diagnosed with coronary artery disease following his discharge from active service.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable decision concerning the claim for service connection for coronary artery disease, no further discussion of VCAA compliance is necessary. 



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).



If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) including ischemic heart disease will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010) (adding ischemic heart disease to the list of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in the Army included service in Vietnam, as evidenced by service records indicating he received a Purple Heart for wounds received in the Republic of Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that the Veteran had active military service in the Republic of Vietnam during the Vietnam era when the herbicide Agent Orange was being used.  In addition, the medical evidence of record shows that the Veteran has been diagnosed with coronary artery disease following his discharge from active service.  For example, after a March 2009 VA heart examination, the Veteran was diagnosed with coronary artery disease.

As noted above, a regulation was recently published adding ischemic heart disease to the list of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  This regulation defines ischemic heart disease as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See id.

To establish service connection for a disease presumed associated with exposure to herbicide agents, it need only be shown that the Veteran served on land or in the inland waterways of the Republic of Vietnam during the Vietnam era.  Given the evidence outlined above, the Board finds that service connection for coronary artery disease is warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for peripheral vascular disease (claimed as poor circulation), residuals of tracheostomy, and acid reflux.

The Veteran asserts that he has a disability manifested by poor circulation in the lower extremities, which is caused by his service-connected diabetes mellitus or exposure to herbicides.  The RO used "peripheral vascular disease" to describe his claim.  However, the medical evidence to date suggests that the Veteran does not suffer from peripheral vascular disease or peripheral arterial disease.  The medical evidence does suggest that the Veteran has venous insufficiency and varicose veins.  Thus, the fact that the Veteran does not have peripheral vascular disease or peripheral arterial disease does not end the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The most recent medical opinion was provided by a VA physician in March 2010.  The examiner determined that the Veteran does not suffer from peripheral vascular disease or peripheral arterial disease.  However, the examiner noted the Veteran has venous insufficiency and also diagnosed varicose veins.  The opinion is unclear as to whether the Veteran's reported venous insufficiency is due to the varicose veins or is separate from that disorder.  Moreover, the examiner's opinion that the varicose veins were due to natural progression and not related to diabetes did not explain the medical basis for that conclusion.

Accordingly, the Board finds that another VA examination should be scheduled to determine whether the Veteran now suffers from peripheral vascular or arterial disease and to obtain an additional clarifying opinion concerning the relationship between his claimed poor circulation and his diabetes. 

The Veteran also asserts that his service-connected diabetes mellitus caused or aggravated his tracheostomy.  Medical evidence suggests that the Veteran's tracheostomy was performed secondary to his diagnosis of sleep apnea (see May and April 2004 VA examination reports, July 22, 2004 VA physician note).  However, in July 2005, a VA ear, nose, and throat physician noted that while the trachea is stable now, the diabetes and reflux "have undoubtedly contributed to this problem" and each can cause continued narrowing and recurrent granulation.  Thus, the physician suggested that the tracheostomy may be aggravated by the diabetes mellitus; however, the physician did not provide adequate rationale for the conclusion.  A VA medical opinion has not been obtained regarding this claim.  Given the above, the Board finds that an examination is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the case must be remanded so that a VA examination can be undertaken and the necessary VA opinion can be obtained.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In the Veteran's substantive appeal, he argued that he must have scar tissue removed by laser from the site of his tracheostomy and that this procedure caused and aggravates his acid reflux.  As such, the claim for service connection for acid reflux is intertwined with the claim of service connection for residuals of tracheostomy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claims for service connection, at this juncture, would be premature.  Hence, a remand of this matter is warranted as well.

As a final matter, the Board notes that the Veteran was not provided VCAA notice advising him how to substantiate his claim for service connection for poor circulation on a direct basis.  Corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send corrective VCAA notice which advises the Veteran of the information and evidence necessary to substantiate a claim for service connection for poor circulation on a direct basis.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his poor circulation, tracheostomy, and acid reflux.  After securing the necessary release, the RO should obtain these records which are not duplicates of those already contained in the record.  

3.  Obtain relevant treatment records from the VA Medical Center in Columbia, South Carolina dating since December 2008.

4.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA veins examination to determine the nature of the Veteran's claimed poor circulation of the lower extremities and to obtain an opinion as to whether such was caused or aggravated by his service-connected diabetes.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.     

After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis for any disability resulting in poor circulation in the lower extremities.  Thereafter the examiner should respond to the following:

a. Does the Veteran now have peripheral vascular disease or peripheral arterial disease?  Please provide the medical basis for your conclusion.
b. Is the vascular insufficiency previously diagnosed due to varicose veins? Or is it a disease in and of itself? 
c. If the Veteran is now diagnosed with peripheral vascular disease or peripheral arterial disease, was the condition caused by the Veteran's diabetes?  If not, does the Veteran's diabetes permanently worsen the condition beyond normal progression?  If so, please quantify the degree of worsening.  The examiner should provide the medical basis for any opinion given.  
d. Are the Veteran's venous insufficiency and varicose veins caused by the Veteran's diabetes? If not, does the Veteran's diabetes permanently worsen the venous insufficiency and varicose veins beyond normal progression?  If so, please quantify the degree of worsening.  The examiner should provide the medical basis for any opinion given.   

5.  After the development requested above in numbers 1 to 3 have been completed to the extent possible, schedule the Veteran for a VA throat examination by a specialist in otolaryngology to obtain an opinion as to whether the Veteran's residuals of tracheostomy are aggravated by his service-connected diabetes mellitus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the tracheostomy (or any residuals) was permanently worsened beyond natural progress (aggravated) by the service-connected diabetes mellitus.  If the examiner concludes the residuals of tracheostomy are aggravated by the service-connected diabetes mellitus, the examiner should quantify the degree of worsening caused by the diabetes.  A rationale for all opinions expressed should be provided.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


